Citation Nr: 0807995	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to retroactive vocational rehabilitation benefits 
under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating decision dated in March 1998, the RO denied the 
veteran's claim for vocational rehabilitation benefits.  
Concurrently, the veteran pursued a claim for an increased 
rating for cervical strain.  Both claims were appealed to the 
Board, and both claims were remanded by the Board to the RO 
in February 2000.  After further development, the case was 
returned to the Board, and the Board issued two decisions in 
November 2006.  In one decision, the Board granted a higher 
rating of 20 percent for service-connected cervical strain, 
but only effective as of August 29, 2005.  In a separate 
decision, the Board remanded the claim of entitlement to 
vocational rehabilitation benefits in light of the newly 
assigned 20 percent rating for service-connected disability.  
As a result, the RO granted entitlement to vocational 
education benefits, but effective only as of August 29, 2005 
(and no earlier), in light of the newly assigned 20 percent 
disability compensation rating.  The veteran disagreed with 
this determination, and in July 2007, the RO issued a 
statement of the case on the issue of entitlement to 
retroactive vocational rehabilitation benefits.

In August 2007, the RO received a handwritten VA Form 9 from 
the veteran in which he expressed intent to appeal the 
determination set forth in the July 2007 statement of the 
case, and further indicated that he desired a hearing before 
a Veterans Law Judge at a local VA office.  There is nothing 
in the record to indicate that the veteran has been scheduled 
for a Travel Board hearing or that he has withdrawn his 
request for a Travel Board hearing.  38 C.F.R. 
§ 20.704(b),(e).  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a Veterans Law 
Judge at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

